Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 18-20, 24-26, 29, 37, and 38 are being prosecuted. Claims 23, 27, 30-36, and 39 are withdrawn as being directed to non-elected claims. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “biological object” is recited throughout the claims but the specification only refers to an “object”.
In response to this objection Applicants argue that the text of paragraph [0011] expressly identifies the type of “objects” whose movements is being detected and paragraph [0012] expressly identifies the analysis that is conducted on such “objects”. As would be understood by those skilled in this art, the listed “objects” in [0011] are “biological” and the original claims, which are directed to “biological objects” lists such objects as being the subject of analysis in the method of claim 18. 
Applicant’s arguments have been considered but are not convincing. The term “biological object” was introduced into the claims in the preliminary amendment dated 4/19/18. The originally filed specification has no reference to a “biological object”. The originally filed specification only refers to an “object”. While the “objects” disclosed in the originally filed specification can be considered “biological”, there is no definition for the term “biological object” that is now being recited in the claims. The term “biological . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20, 24-26, 29, 37, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 is vague. In line 11, the recitation of “the statistical variance” lacks antecedent support. 

Claim Rejections - 35 USC § 102
5.	The 102(b) rejections over Craighead (US 7,148,017) and Cain (US 2006/0121502) are withdrawn in view of Applicant’s amendments and arguments. 
Claim Rejections - 35 USC § 103
6.	The 103 rejection over Cain (US 2006/0121502) in view of Bosco (Bosco, IEEE, 2011, pp. 877-880) is withdrawn in view of Applicant’s amendments and arguments. 

Allowable Subject Matter
7.	Claims 19, 20, 24-26, 29, 37, and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Applicant’s amendments and arguments have overcome the prior art rejections of record. 

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L CHIN whose telephone number is (571)272-0815. The examiner can normally be reached Monday - Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



10/23/2021